This appeal is by the plaintiff from a judgment against her as administratrix of the estate of Anna Salyer, deceased, and in favor of the defendants, as trustees for the First Methodist Episcopal Church of Pacific Grove, California. *Page 739 
The complaint alleges that on January 30, 1918, plaintiff's intestate was the owner of certain real property in the city of Pacific Grove, Monterey County, California, which property is specifically described in the complaint; that on said date said Anna Salyer executed a deed of said property to the defendants. Said Anna Salyer died on the eighteenth day of November, 1919; plaintiff was duly appointed administratrix of her estate. Subsequently this action was brought by plaintiff and was framed in three counts. The first count was based upon the alleged mental incompetency of plaintiff's intestate at the time of the execution of the deed in question. The second count was based upon the ground of alleged undue influence, and plaintiff prayed that the deed be declared null and void. The third count is in the form of a suit to quiet title and proceeds upon the theory that because of the form of the deed no title was conveyed to the grantees.
Upon appeal, none of the evidence introduced in the trial court in support of the first two counts is before us, and appellant states that she has abandoned her position in relation thereto. This leaves for our consideration only the question of the sufficiency of the deed in question to convey title to the defendants.
It was stipulated that the deed was executed without consideration. It reads as follows:
"This indenture, made the 30th day of January, A.D. 1918, by and between Anna Salyer, of the City of Pacific Grove, County of Monterey, State of California, grantor, and F. L. Buck, C. L. Moyes, J. K. Paul, J. T. Elliott, J. H. Williams, James Harper, H. G. Jorgensen, J. O. Leek and E. B. DeForrest, as trustees for the First Methodist Episcopal Church of Pacific Grove, California, an association, grantees:
"Witnesseth: That the said Anna Salyer does hereby give, grant and convey unto F. L. Buck, C. J. Moyes, J. K. Paul, J. T. Elliott, J. J. Williams, James Harper, H. G. Jorgensen, J. O. Leek and E. B. DeForrest, as trustees for the First Methodist Episcopal Church of Pacific Grove, California, an association, and their successors in office duly appointed according to the discipline of the Methodist Episcopal Church, forever, subject to the exceptions and reservations hereinafter mentioned, all that lot, piece or parcel of *Page 740 
land situate, lying and being in the City of Pacific Grove, county of Monterey, State of California, and particularly described as follows, to wit": (Here follows a description of the land and certain reservations in favor of the grantor personally, which are not material to our present inquiry.)
Appellant's contention is that by this deed the grantor attempted to create a voluntary trust in favor of the First Methodist Church, but that said trust fails because the instrument does not indicate with reasonable certainty the purpose of the trust (sec. 2221, Civ. Code), and that the title to the property remains in the heirs of the grantor.
Reliance is placed upon the case of Union Trust  SavingsBank of Pasadena v. Ishkanian, 45 Cal.App. 347 [187 P. 757]. In that case the property in question was granted to "H. P. Faris, as Treasurer of the Prohibition National Committee, or his successor," and it was held that the deed clearly indicated an intention on the part of the grantor to create a trust in favor of the Prohibition National Committee. It was held on appeal that parol evidence was properly received to explain the intentions of the parties as to whether the conveyance was a deed absolute or in trust. It did not appear that the treasurer of the Prohibition National Committee was the person chosen by said committee to hold the legal title to its property.
[1] In the present case, we must conclude, in support of the judgment, that the trial court concluded that it was not the intention of the grantor in the deed to create a trust thereby. We have not before us all the evidence offered on that subject in the trial court. However, the deed itself was offered in evidence and is in the record presented to us, as is also the testimony of H. G. Jorgensen, one of the defendants herein, that the First Methodist Episcopal Church of Pacific Grove is an unincorporated religious association; that said Jorgensen and the other defendants herein constitute the board of trustees of that association and did constitute such board at the time the deed in question was executed. He identified a book containing the constitution and laws of the Methodist Episcopal Church, which volume was offered in evidence and contains provisions relative to the election of trustees to hold the church property, their qualifications, etc. It is further provided that "The *Page 741 
board or boards of trustees in any charge shall hold all church property, using so much of the proceeds as may be needful to pay debts or to make repairs and shall be amenable to the quarterly conference. They shall invest all trust funds coming under their control in conformity with the laws of the state and shall deposit trust funds in savings banks or invest them only in securities which are lawful for savings banks." There are additional provisions regarding the management and control of church property, title to which is vested in the trustees.
In the light of these facts, and apart from any other evidence upon the subject which may have been before the trial court, we think that court was warranted in concluding that there was no intention on the part of the grantor to create an express trust. It seems clear that she intended to give the property to the Methodist Episcopal Church. That institution was unincorporated and had not the legal capacity to take title to the property. It was necessary, therefore, that legal title be given to its board of trustees. If the property in question had been purchased by the church for a valuable consideration, free from all limitations or trusts, the deed, necessarily, would have been made in the same manner. A valid grant may be made to trustees for an unincorporated society and such title will pass in perpetuity. (Ruddick v. Albertson, 154 Cal. 640, 644 [98 P. 1045].) The designation of the grantees in the deed as "trustees" was for the purpose of identifying the body of individuals that was to take title to the property and not for the purpose of creating a trust. That question was discussed in the case of Clark v. Brown (Tex. Civ.), 108 S.W. 421, 431, 433, where it was said: "In the case before us the property was sold and conveyed to certain named trustees for the use and benefit of the Cumberland Presbyterian Church at Jefferson. The designation of the beneficiaries by the terms employed was for the purpose of identifying the body of individuals or organization that was to take, and not as indicating a purpose of the grantors to dedicate it to any particular form of religious worship. The congregation for whose benefit the conveyances were made took the property unencumbered by any conditions or trusts so far as the grantors were concerned. The only conditions imposed grew out of the relations of the beneficiaries *Page 742 
among themselves and such as were implied in their compact of association. . . . Members of voluntary unincorporated associations can hold property in no other way than through the medium of trustees, acting as depositaries of the legal title, and this equitable interest entitles each beneficiary to the same voice in the management and control of the property as if he were a joint owner and holder of the legal title."
In view of our conclusion that the conveyance in question does not create an express or voluntary trust, it becomes unnecessary for us to discuss the question raised in the briefs relative to the degree of certainty necessary in prescribing the terms of express trusts for charitable and other purposes.
The judgment is affirmed.
Sturtevant, J., and Nourse, J., concurred.